DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the element numbers are handwritten and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the inside", "the outside", and "the other end" in lines 3 and 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the inside", "the outside", and "the other end" in lines 3 and 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,336,727 B2 to Linden et al. (“Linden”) in view of U.S. Patent No. 6,471,122 B1 to Stewart et al. (“Stewart”) further in view of U.S. Patent No. 4,253,582 to Shields (“Shields”).
As to claim 7, Linden teaches a lid comprising a top lid, wherein the top lid (upper wall 11) includes an opening portion (aperture 15) communicating between the inside and the outside of the top lid, and a lid piece (stopper 14) formed to be capable of opening or closing the opening portion, a seal member (lever 16) is connected to the lid piece (Fig. 2), the seal member being configured to open the opening portion by pulling up the lid piece (col. 4,  lines 7-9), the seal member includes one end part (col. 4, lines 3-6) attached to the lid piece, the other end part (Fig. 2) opposed to the one end part, and a knob portion (ring 32) formed at the other end part, the lid comprises a holding portion (end of the tongue 19) for holding the lid piece in a state where the opening portion is opened (Fig. 3), but does not teach a lid comprising a top lid made of a paper-based material; a holding reception portion configured to hold the holding portion in a state where the opening portion is opened, and the holding portion is formed by a portion of the seal member in which a cut line is formed in the seal member, and is positioned between the one end part and the knob portion.
Stewart teaches a lid (top member 9) comprising a top lid (front portion 17) made of a paper-based material (Stewart, col. 1, lines 23-25).
Shields teaches a holding reception portion (point 52) configured to hold the holding portion (pressure knob 51) in a state where the opening portion is opened (Fig. 13), and the holding portion is formed by a portion of the seal member in which a cut line (cross-cut groove 55) is formed in the seal member, and is positioned between the one end part and the knob portion (Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Stewart and to add the cross-cut groove and pressure knob of Shields with the lid as taught by Linden to provide a lid that is convertible from a substantially sealed orientation to a substantially open, dispensing orientation and back to the substantially sealed orientation (Stewart, col. 1, lines 60-62) and to hold the stopper away from the aperture and out of the way (Shields, col. 2, lines 65-67).
As to claim 8, Linden teaches a lid comprising a top lid, wherein the top lid (upper wall 11) includes, an opening portion (aperture 15) communicating between the inside and the outside of the top lid, and a lid piece (stopper 14) formed to be capable of opening or closing the opening portion, a seal member (lever 16) is connected to the lid piece (Fig. 2), the seal member being configured to open the opening portion by pulling up the lid piece (col. 4,  lines 7-9), the seal member includes one end part (col. 4, lines 3-6) attached to the lid piece, the other end part (Fig. 2) opposed to the one end part, and a knob portion (ring 32) formed at the other end part, the lid comprises a holding portion (end of the tongue 19) for holding the lid piece in a state where the opening portion is opened; but does not teach a lid comprising a top lid made of a paper-based material; a holding reception portion configured to hold the holding portion in a state where the opening portion is opened, and the holding portion is formed in the seal member, and is positioned between the one end part and the knob portion, when the other end part is bent, the holding portion protrudes toward a surface of the top lid, and before the other end part is bent, the holding portion is substantially on the same plane as a surface of the seal member.
Stewart teaches a lid (top member 9) comprising a top lid (front portion 17) made of a paper-based material (Stewart, col. 1, lines 23-25). 
Shields teaches a holding reception portion (point 52) configured to hold the holding portion (pressure knob 51) in a state where the opening portion is opened (Fig. 13), and the holding portion is formed in the seal member (Fig. 13), and is positioned between the one end part and the knob portion (Fig. 13), when the other end part is bent (Fig. 12), the holding portion protrudes toward a surface of the top lid (Fig. 14), and before the other end part is bent, the holding portion is substantially on the same plane as a surface of the seal member (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Stewart and to add the cross-cut groove and pressure knob of Shields with the lid as taught by Linden to provide a lid that is convertible from a substantially sealed orientation to a substantially open, dispensing orientation and back to the substantially sealed orientation (Stewart, col. 1, lines 60-62) and to hold the stopper away from the aperture and out of the way (Shields, col. 2, lines 65-67).
As to claim 9, Linden modified by Stewart and Shields teaches the lid according to claim 7, wherein when the other end part is bent, the holding portion protrudes toward a surface of the top lid (Fig. 12), as taught by Shields.
As to claim 10, Linden modified by Stewart and Shields teaches the lid according to claim 7, wherein the holding portion is formed in a claw shape (Fig. 9), and the holding reception portion is formed in a cut shape in the top lid (Fig. 11), so that the holding portion is insertable into the holding reception portion (Fig. 14), as taught by Shields.
As to claim 13, Linden modified by Stewart and Shields teaches the lid according to claim 8, wherein the holding portion is formed in a claw shape (Fig. 9), and the holding reception portion is formed in a cut shape in the top lid (Fig. 11), so that the holding portion is insertable into the holding reception portion (Fig. 14), as taught by Shields.
As to claim 14, Linden modified by Stewart and Shields teaches the lid according to claim 9, wherein the holding portion is formed in a claw shape (Fig. 9), and the holding reception portion is formed in a cut shape in the top lid (Fig. 11), so that the holding portion is insertable into the holding reception portion (Fig. 14), as taught by Shields.

Claim(s) 11, 12, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Stewart in view of Shields further in view of U.S. PGPUB 2018/0194517 A1 to Brooks (“Brooks”).
As to claim 11, Linden modified by Stewart and Shields teaches the lid according to claim 7, but does not teach further comprising a side wall portion formed circumferentially to surround a periphery of the top lid, wherein the holding reception portion is formed in the side wall portion.
Brooks teaches further comprising a side wall portion (Fig. 7a) formed circumferentially to surround a periphery of the top lid (lid 30), wherein the holding reception portion (positive click detent 62a and 62b) is formed in the side wall portion (Fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the positive click detent of Brooks with the lid as taught by Linden modified by Stewart and Shields to retain the stopper and allow the user to drink without interference from the stopper (Brooks, pg. 7, ¶ 0128).
As to claim 12, Linden modified by Stewart, Shields, and Brooks teaches the lid according to claim 11, wherein the holding reception portion is the side wall portion (Fig. 7a), as taught by Brooks.
As to claim 15, Linden modified by Stewart and Shields teaches the lid according to claim 8, but does not teach further comprising a side wall portion formed circumferentially to surround a periphery of the top lid, wherein the holding reception portion is formed in the side wall portion.
Brooks teaches further comprising a side wall portion (Fig. 7a) formed circumferentially to surround a periphery of the top lid (lid 30), wherein the holding reception portion (positive click detent 62a and 62b) is formed in the side wall portion (Fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the positive click detent of Brooks with the lid as taught by Linden modified by Stewart and Shields to retain the stopper and allow the user to drink without interference from the stopper (Brooks, pg. 7, ¶ 0128).
As to claim 16, Linden modified by Stewart and Shields teaches the lid according to claim 9, but does not teach further comprising a side wall portion formed circumferentially to surround a periphery of the top lid, wherein the holding reception portion is formed in the side wall portion.
Brooks teaches further comprising a side wall portion (Fig. 7a) formed circumferentially to surround a periphery of the top lid (lid 30), wherein the holding reception portion (positive click detent 62a and 62b) is formed in the side wall portion (Fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the positive click detent of Brooks with the lid as taught by Linden modified by Stewart and Shields to retain the stopper and allow the user to drink without interference from the stopper (Brooks, pg. 7, ¶ 0128).
As to claim 17, Linden modified by Stewart and Shields teaches the lid according to claim 10, but does not teach further comprising a side wall portion formed circumferentially to surround a periphery of the top lid, wherein the holding reception portion is formed in the side wall portion.
Brooks teaches further comprising a side wall portion (Fig. 7a) formed circumferentially to surround a periphery of the top lid (lid 30), wherein the holding reception portion (positive click detent 62a and 62b) is formed in the side wall portion (Fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the positive click detent of Brooks with the lid as taught by Linden modified by Stewart and Shields to retain the stopper and allow the user to drink without interference from the stopper (Brooks, pg. 7, ¶ 0128).
As to claim 18, Linden modified by Stewart and Shields teaches the lid according to claim 13, but does not teach further comprising a side wall portion formed circumferentially to surround a periphery of the top lid, wherein the holding reception portion is formed in the side wall portion.
Brooks teaches further comprising a side wall portion (Fig. 7a) formed circumferentially to surround a periphery of the top lid (lid 30), wherein the holding reception portion (positive click detent 62a and 62b) is formed in the side wall portion (Fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the positive click detent of Brooks with the lid as taught by Linden modified by Stewart and Shields to retain the stopper and allow the user to drink without interference from the stopper (Brooks, pg. 7, ¶ 0128).
As to claim 19, Linden modified by Stewart and Shields teaches the lid according to claim 14, but does not teach further comprising a side wall portion formed circumferentially to surround a periphery of the top lid, wherein the holding reception portion is formed in the side wall portion.
Brooks teaches further comprising a side wall portion (Fig. 7a) formed circumferentially to surround a periphery of the top lid (lid 30), wherein the holding reception portion (positive click detent 62a and 62b) is formed in the side wall portion (Fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the positive click detent of Brooks with the lid as taught by Linden modified by Stewart and Shields to retain the stopper and allow the user to drink without interference from the stopper (Brooks, pg. 7, ¶ 0128).
As to claim 20, Linden modified by Stewart, Shields, and Brooks teaches the lid according to claim 15, wherein the holding reception portion is the side wall portion (Fig. 7a), as taught by Brooks.
As to claim 21, Linden modified by Stewart, Shields, and Brooks teaches the lid according to claim 16, wherein the holding reception portion is the side wall portion (Fig. 7a), as taught by Brooks.
As to claim 22, Linden modified by Stewart, Shields, and Brooks teaches the lid according to claim 17, wherein the holding reception portion is the side wall portion (Fig. 7a), as taught by Brooks.
As to claim 23, Linden modified by Stewart, Shields, and Brooks teaches the lid according to claim 18, wherein the holding reception portion is the side wall portion (Fig. 7a), as taught by Brooks.
As to claim 24, Linden modified by Stewart, Shields, and Brooks teaches the lid according to claim 19, wherein the holding reception portion is the side wall portion (Fig. 7a), as taught by Brooks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2022/0135289 A1 to Li discloses a cup lid that utilizes fracturing lines to form a novel drinking spout, a cover piece, and a connection part.
U.S. Patent No. 5,411,159 to Fan discloses an easily openable can with foldably concealed tab.
U.S. Patent No. 6,062,414 to Mongarli et al. discloses an end with a line of weakening to remove the lid.
U.S. Patent No. 5,647,500 to Konno et al. discloses a pull-tab for liquid container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733